          Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 1 of 38



1     NEIL D. GREENSTEIN (SBN 123980)
2     JOHN L. ROBERTS (SBN 208927)
      TECHMARK
3     1751 Pinnacle Drive, Suite 1000
4     Tysons, VA 22102
      Telephone (347) 514-7717
5     Facsimile: (408) 280-2250
6     Email: ndg@techmark.com
             jlr@techmark.net
7
8     MARTIN R. GREENSTEIN (SBN 106789)
      TECHMARK, A Law Corporation
9     4820 HARWOOD ROAD, SUITE 110
10    SAN JOSE, CA 95124
      Telephone: (408) 266-4700
11    Facsimile: (408) 850-1955
12    Email: mrg@techmark.com

13    Attorneys for Plaintiff
      HURRICANE ELECTRIC LLC
14
                         IN THE UNITED STATES DISTRICT COURT
15
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
     HURRICANE ELECTRIC LLC,                     CASE NO. 3:20-CV-3813-CRB
17
                  Plaintiff,                     FIRST AMENDED COMPLAINT
18         v.
                                                 FOR COPYRIGHT MISUSE AND
19   DALLAS BUYERS CLUB, LLC, a                  DECLARATORY JUDGMENT OF
     California LLC; et al,                      NO COPYRIGHT
20
                  Defendants.                    INFRINGEMENT
21
                                                 JURY TRIAL DEMANDED
22
23
24
           Plaintiff Hurricane Electric LLC ("Plaintiff" or “HE”), by counsel, for its First
25
     Amended Complaint against all of the defendants identified herein ("Defendants"),
26
     alleges on knowledge as to its own actions, and otherwise Plaintiff is informed and
27
     believes and thereon alleges, as follows:
28
          FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
             JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                        -1-
          Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 2 of 38



1                                 NATURE OF THE ACTION
2          1.     This is an action under the Declaratory Judgment Act, 28 U.S.C. §§ 2201
3    and 2202, seeking a declaratory judgment that Plaintiff has not infringed any alleged
4    copyright rights of Defendants (including any of Defendants’ predecessors and/or
5    successors in interest), directly, contributorily, or vicariously, and in the alternative, to
6    the extent it is found that HE has infringed any such alleged rights, that HE is shielded
7    from liability by Title II of the Digital Millennium Copyright Act (DMCA), 17 U.S.C.
8    § 512, also known as the “safe harbor” provisions of the Online Copyright
9    Infringement Liability Limitation Act (OCILLA).
10         2.     This action arises from Defendants’ counsel serving an unlawfully
11   obtained subpoena on HE (listing one named Defendant but in the interest of all
12   Defendants), to demand publicly-available information from HE, then improperly
13   using that subpoena in extensive ex parte communications with HE to fish for
14   additional information from HE. This led to all Defendants making ever-growing
15   copyright infringement allegations and demands that HE must take action against
16   alleged third-party copyright infringers unidentified to and unknown to HE and with
17   which HE has no relationship and no direct control over, or face legal consequences.
18         3.     Defendants’ cease and desist letters are demanding that upstream service
19   providers like HE simply shut down entire Internet Service Providers (ISPs) that
20   provide Internet access to thousands and sometimes tens of thousands of people, based
21   solely on allegations of infringement by even a single unidentified end-user subscriber
22   to an ISP. Defendants are thus putting HE in an impossible situation, all based on an
23   improper and unlawful overextension of Defendants’ alleged copyright rights.
24   Defendants’ letters and demands directed to HE in the Northern District of California
25   are abusive, tortious, are otherwise wrongful, and constitute copyright misuse.
26         4.     Accordingly, this is also an action for copyright misuse due to
27   Defendants’ unlawful scheme to secure an exclusive right or limited monopoly not
28   granted by the Copyright Office pursuant to 17 U.S.C. § 102(b), which would be
          FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
             JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                        -2-
          Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 3 of 38



1    contrary to public policy to grant, by, inter alia, alleging that HE is a copyright
2    infringer and demanding that HE take action against alleged third-party copyright
3    infringers unidentified to and unknown to HE, and with which HE has no relationship
4    and no direct control. Defendants’ actions improperly extend their alleged copyrights
5    to encompass HE’s procedures, processes, systems, and methods of operation.
6                                         THE PARTIES
7             Plaintiff Hurricane Electric
8             5.    Plaintiff HE is a limited liability company organized and existing under
9    the laws of the State of Nevada, with its principal place of business in Fremont,
10   California.
11            6.    HE is a small privately-held company started in Silicon Valley by a start-
12   up individual entrepreneur. HE has grown, in a niche upstream service provider
13   market, to be a global provider of access to the backbone of the Internet, offering
14   Internet Protocol version 4 (IPv4) and Internet Protocol version 6 (IPv6) Internet
15   access, transit, tools, and network applications, as well as data center co-location
16   services in San Jose, California, and in Fremont, California, where the company is
17   based.
18            7.    HE operates a global IPv4 and IPv6 network and is considered the largest
19   IPv6 backbone in the world as measured by the count of peering interconnections to
20   other networks. Within its global network, HE is connected to over 200 major
21   exchange points and exchanges traffic directly with more than 7,500 different
22   networks. Employing a resilient fiber-optic topology, HE has no less than five
23   redundant 100G paths crossing North America, five separate 100G paths between the
24   U.S. and Europe, and 100G rings in Europe and Asia. Hurricane also has a ring around
25   Africa, and a PoP in Australia.
26            8.    HE offers an IPv6 tunnel broker service, providing free connectivity to the
27   IPv6 Internet via 6-in-4 IPv6 transition mechanisms. As of May 7, 2018, the company
28   reported 97,067 provisioned tunnels spanning 197 countries via the IPv6 tunnel broker.
          FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
             JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                        -3-
          Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 4 of 38



1    HE provides an online IPv6 certification program to further education and compliance
2    in IPv6 technology, with at least 15,382 individuals in 155 countries having reached
3    the highest level of the IPv6 certification.
4          9.     In addition to its vast global network, HE owns and operates two data
5    centers / co-location facilities in Fremont, California, including HE Fremont 2, its
6    newest 200,000 square-foot facility. HE offers IPv4 and IPv6 transit solutions over the
7    same connection. Connection speeds available include 100GE (100 gigabits/second),
8    40GE, 10GE, and gigabit ethernet.
9          10.    HE’s primary business is as an upstream service provider (referred to in
10   some contexts as an Online Service Provider and its business model for this service
11   does not including “hosting” data on servers for customers accessible by third parties.
12   HE, as an upstream service provider, does not have access to, or have control over, the
13   content communicated through the Internet by its customers, which are account holders
14   such as ISPs, or by its customers’ customers, such as end-user subscribers to an ISP.
15         11.    As an upstream service provider, HE simply acts as a “highway” that
16   passively provides its customers, and thus its customers’ customers, with Internet
17   access. HE Internet connections are business-to-business (“B2B”) type connections
18   and are most often sourced from data centers, and include customers such as the
19   Government, including the U.S. Navy’s Naval Research Labs which in turn provides
20   service to thousands or tens of thousands of end-users, and ISPs that provide Internet
21   service to thousands or tens of thousands of third-party subscribers over large
22   geographic areas.
23         12.    While HE’s B2B connections at data centers are competitive with certain
24   aspects of major Internet providers like Cox, Comcast, Verizon, etc., HE does not have
25   the connections to go the “last mile” to end-users, and end-users must utilize a service
26   provider to connect to HE.
27         Defendants
28         13.    HE is informed and believes and based thereon alleges that multiple
          FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
             JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                        -4-
          Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 5 of 38



1    Defendants, many of which share the same addresses, managing agents, and/or agents
2    for service, are copyright assertion entities in the business of generating income
3    primarily from threats of infringement lawsuits against legitimate technology
4    companies that have nothing to do with any alleged infringements by unnamed end-
5    users of Internet connections.
6          14.      HE is informed and believes and based thereon alleges that multiple of the
7    Defendants that are identified as entities, such as limited liability companies and
8    corporations, are mere shells, instrumentalities, or conduits for single ventures of one
9    or more of the natural persons identified as individual Defendants.
10         15.      For example and not by way of limitation, HE is informed and believes
11   and based thereon alleges that individual Defendant Avi Lerner has created, and fails
12   to maintain arm’s length relationships between, hundreds of undercapitalized shell
13   companies that are owned, controlled, and/or managed by him, use the same office or
14   business location(s), commingle funds or other assets, fail to maintain sufficient or
15   distinct company records, and employ the same persons including attorneys, wherein
16   those companies include at least some of the entity Defendants in this lawsuit.
17         16.      HE is informed and believes and based thereon alleges that multiple of the
18   entity Defendants are mere shells, instrumentalities, or conduits for single ventures of
19   one or more of the individual Defendants for generating income from threats of
20   copyright infringement lawsuits against legitimate technology companies that have
21   nothing to do with any alleged infringements by unnamed end-users of Internet
22   connections.
23         17.      HE is informed and believes and based thereon alleges that one or more of
24   the individual Defendants has the legal right and the practical ability to supervise and
25   control the conduct of one or more of the entity Defendants, and to prevent, stop, or
26   limit those entity Defendants from tortiously asserting threats of copyright
27   infringement lawsuits against HE, a legitimate technology company that has nothing to
28   do with any alleged infringements by unnamed end-users of Internet connections.
          FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
             JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                        -5-
          Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 6 of 38



1          18.     HE is informed and believes and based thereon alleges that one or more of
2    the individual Defendants purposefully induced, contributed to, and/or controlled, the
3    actions of one or more of the entity Defendants in tortiously asserting threats of
4    copyright infringement lawsuits against HE.
5          19.     HE is informed and believes and based thereon alleges that one or more of
6    the individual Defendants personally participated in the actions of one or more of the
7    entity Defendants in tortiously asserting threats of copyright infringement lawsuits
8    against HE.
9          20.     HE is informed and believes and based thereon alleges that one or more of
10   the individual Defendants have received and/or expect to receive a direct financial
11   benefit from one or more of the entity Defendants tortiously asserting threats of
12   copyright infringement lawsuits against HE, such as collecting proceeds from a
13   nuisance settlement with HE.
14         21.     HE is informed and believes and based thereon alleges that the individual
15   Defendants, if not enjoined from their actions, will continue to use shell companies to
16   tortiously assert threats of copyright infringement lawsuits against HE and other
17   legitimate technology companies that have nothing to do with any alleged
18   infringements by unnamed end-users of Internet connections.
19         22.     HE is informed and believes and based thereon alleges that some, if not
20   all, of the Defendants are funded at least in part by litigation funding companies that
21   have no previous interest in Defendants’ lawsuits, but nonetheless finance Defendants’
22   lawsuits with a view to sharing the financial recovery if the suit succeeds.
23         23.     Recent trends in the law have been against copyright assertion entities' use
24   of the court system to wrest nuisance settlements from poor and unsophisticated
25   Internet users who may have been baited into downloading media online in violation of
26   copyright laws. While copyright assertion entities would typically bully individual
27   alleged infringers en masse with threats of $150,000 statutory damages awards and
28   attorney-fee-shifting penalties, courts, especially in the Ninth Circuit, have
          FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
             JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                        -6-
          Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 7 of 38



1    increasingly frustrated that business model by limiting damages awards in such cases
2    to $750 with little or no attorney fee awards. HE is informed and believes and based
3    thereon alleges that Defendants have been forced to adopt a new business model in
4    view of these changes in the law, and are now targeting technology companies higher
5    up the Internet food chain, like HE, who have nothing to do with any alleged
6    infringements by unnamed end-users of Internet connections provided to third-parties
7    by HE's customers (or by HE's customers' customers).
8          24.    Defendants’ counsel claims to represent identified and unidentified
9    owners of various identified and unidentified copyright-protected motion pictures
10   allegedly infringed by HE, “including but not limited to” the present following-named
11   Defendants, which HE is informed and believes and thereon alleges are as follows:
12         25.    Dallas Buyers Club, LLC, which is organized under the laws of the state
13   of California and has its principal place of business in the state of Texas.
14         26.    Dallas Buyers Club, LLC, which is organized under the laws of the state
15   of Texas and has its principal place of business in the state of Texas.
16         27.    Glacier Films 1, LLC, which is organized under the laws of the state of
17   Louisiana and has its principal place of business in the state Louisiana.
18         28.    Double Life Productions, Inc., which is organized under the laws of the
19   state of California and has its principal place of business in California.
20         29.    Voltage Pictures, LLC, which is organized under the laws of the state of
21   California and has its principal place of business in the state of California.
22         30.    Cook Productions, LLC, which is organized under the laws of the state of
23   California and has its principal place of business in California.
24         31.    WWE Studios Finance Corp., which is organized and existing under the
25   laws of the state of Delaware and has its principal place of business in Connecticut.
26         32.    Mon, LLC, which is organized and existing under the laws of the state of
27   California and has its principal place of business in California.
28         33.    TBV Productions, LLC, which is organized and existing under the laws of
          FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
             JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                        -7-
          Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 8 of 38



1    the state of California and has its principal place of business in California.
2          34.    CELL Film Holdings, LLC, which is organized and existing under the
3    laws of the state of Delaware and has its principal place of business in California.
4          35.    Venice PI, LLC, which is organized and existing under the laws of the
5    state of California and has its principal place of business in California.
6          36.    I am Wrath Production, Inc., which is organized and existing under the
7    laws of the state of California and has its principal place of business in California.
8          37.    POW Nevada, LLC, which was organized under the laws of the state of
9    Nevada and has its principal place of business in California but is now dissolved.
10         38.    Headhunter, LLC, which is organized and existing under the laws of the
11   state of Delaware.
12         39.    Nicolas Chartier, who is the manager member of the dissolved POW
13   Nevada, LLC, has a principal place of business in California, and is a resident of the
14   state of California.
15         40.    Craig J. Flores is a resident of the state of California.
16         41.    Avi Lerner is a resident of the state of California.
17         42.    Voltage Productions, Inc. which is organized under the laws of the state of
18   California and has its principal place of business in California.
19         43.    Killing Link Distribution, LLC, which is organized under the laws of the
20   state of California and has its principal place of business in California.
21         44.    Millenium Entertainment, LLC, California, which is organized under the
22   laws of the state of California and has its principal place of business in California.
23         45.    HE is informed and believes and thereon alleges that DOES 1-20 include
24   presently-unidentified entities and/or individuals who claim an ownership interest in
25   one or more of the copyrights at-issue, and/or who claim rights to proceeds from the
26   alleged infringements of the copyrights at issue (the foregoing named entities and
27   persons, along with the DOE defendants, are herein referred to as “Defendants”).
28
           FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
              JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                         -8-
          Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 9 of 38



1                                       JURISDICTION
2          46.    This court has original jurisdiction over the subject matter of this action
3    pursuant to the Copyright Act, 17 U.S.C. §§ 101 et seq., pursuant to 28 U.S.C. §§ 1331,
4    1332(a) and (c), 1338(a), and pursuant to the Declaratory Judgment Act, 28 U.S.C. §§
5    2201 and 2202.
6          Declaratory Judgment Jurisdiction
7          47.    An actual case or controversy exists between the parties to this action.
8          48.    Defendants, by counsel, have repeatedly asserted in writing and over the
9    phone that HE has been and still is engaging in acts of copyright infringement, and
10   have repeatedly threatened to take legal action against HE (though Defendants’ counsel
11   has not provided any specific, concrete indications that a suit by the Defendants is
12   imminent).
13         49.    Attached as Exhibits 1, 2, 3, and 4 are true and correct copies of
14   correspondence between counsel for the parties to this action.
15         50.    Defendants, by counsel, have repeatedly demanded in writing and over the
16   phone that HE immediately terminate the accounts of numerous third-parties over
17   which HE has no control, prospectively agree to take similar actions in the future
18   whenever Defendants’ counsel sends future notices, and pay money damages well in
19   excess of $500,000.
20         51.    Defendants stated the damages are going up as time passes but that the
21   sooner money is paid along with an agreement to provide the name of the publicly
22   available (through WHOIS) customers of HE, the amount of HE’s liability will then be
23   capped by agreement. Defendants undeniably recognize that HE cannot identify the
24   alleged infringers and does not have the ability to shut down service only to an alleged
25   infringer (without shutting down service to thousands or tens of thousands of innocent
26   end-users) but will agree to “go away” for a substantial payment with an agreement to
27   provide Defendants, in the future, with publicly available information.
28         52.    Defendants, by counsel, have also sought additional information from HE
          FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
             JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                        -9-
         Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 10 of 38



1    so that additional undisclosed copyright assertion entities could be represented by
2    counsel and seek additional damages from HE.
3          53.     HE has refuted Defendants’ allegations and repeatedly refused to comply
4    with Defendants’ improper and impractical demands. Nonetheless, Defendants
5    continue to repeat their demands, creating a significant cloud of uncertainty over HE’s
6    business, and causing HE to have a real and reasonable apprehension that it will
7    eventually be subject to suit.
8          54.     The circumstances show that there is a substantial controversy between
9    HE and Defendants, which have adverse legal interests, of sufficient immediacy and
10   reality to warrant the issuance of a declaratory judgment.
11         Personal Jurisdiction
12         55.     Personal jurisdiction is proper in the Northern District of California over
13   Defendants identified herein either as organized in this state (whether as a corporation,
14   a limited liability company, a partnership, a joint venture, or an unincorporated
15   association), or as having their principal place of business in this state, because this
16   Court has general personal jurisdiction over those Defendants.
17         56.     Specific personal jurisdiction is proper in the Northern District of
18   California over the non-resident Defendants, that is, Defendants identified herein
19   neither as organized in this state nor as having their principal place of business in this
20   state, because this Court has specific personal jurisdiction over those non-resident
21   Defendants.
22         57.     First, the non-resident Defendants, through counsel, have purposefully
23   directed their activities at, and consummated transactions with, HE in the Northern
24   District of California, and performed acts by which Defendants purposefully availed
25   themselves of the privilege of conducting activities in the Northern District of
26   California, thereby invoking the benefits and protections of its laws, for example as
27   described below:
28                 (a)   On July 12, 2019 counsel for Defendants opened miscellaneous
          FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
             JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                        -10-
     Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 11 of 38



1     action number 1:19-mc-250 in the District of Hawaii entitled In re Subpoena to
2     Hurricane Electric, LLC, for the purpose of issuing a subpoena to HE under 17
3     U.S.C. § 512(h) to force HE “to identify alleged infringer(s) of Owner’s
4     Copyright protected motion pictures.” (hereafter collectively “the Subpoena”).
5           (b)    Attached as Exhibit 8 is a true and correct copy of the Subpoena.
6           (c)    The information requested in the Subpoena was information
7     publicly available via a WHOIS search online.
8           (d)    The Subpoena which was issued and based upon two letters, dated
9     July 10, 2019 and July 12, 2019 regarding allegations of copyright infringement
10    by HE, was purportedly mailed to HE by counsel for Defendants.
11          (e)    Counsel for Defendants served the Subpoena on HE in the Northern
12    District of California, namely on “Hurricane Electric LLC dba Hurricane
13    Electric Internet Services Registered Agent: MIKE LEBER 760 Mission Court,
14    Fremont, CA 94539.” The Subpoena required HE to take action in the Northern
15    District of California and to search its files in the Northern District of California
16    and to produce documents, all subject to the enforcement powers and penalties
17    of the U.S. District Court for the Northern District of California.
18          (f)    By serving the Subpoena on HE in the Northern District of
19    California for production of documents, counsel for Defendants purposefully
20    availed himself and his clients for whom he was acting of the privilege of
21    conducting activities in the Northern District of California, thereby invoking the
22    benefits and protections of its laws. For example, the Subpoena stated in part
23    that “the serving party [Defendants by counsel] may move the court for the
24    district where compliance is required [the Northern District of California] for an
25    order compelling production or inspection.”
26          (g)    Counsel for Defendants then improperly used the existence of the
27    Subpoena (which was not validly issued) to communicate extensively with HE
28    in the Northern District of California, ex parte, such that the written
     FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
        JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                   -11-
     Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 12 of 38



1     communications between counsel for Defendants and HE totaled forty-one (41)
2     pages of documents. In these communications counsel for Defendants fished HE
3     for information regarding other alleged infringements to assert against HE.
4           (h)    When HE’s unrepresented Director of Infrastructure explained to
5     Defendants’ counsel that HE has no technological way to identify the alleged
6     infringer and that Defendants’ counsel must go HE’s customer – i.e., the ISP or
7     the U.S. Naval Research Labs – Defendants’ counsel responded by stating he
8     was under no obligation to go to the ISPs or to the US Navy and that “the buck
9     stops at HE.”
10          (i)    This is not the first time that counsel for Defendants, in
11    representing one or more of the present Defendants, misused judicial process to
12    search for new alleged copyright infringements. In District of Hawaii case
13    number 19-cv-169-LEK-KJM, listed on some of Defendants’ cease and desist
14    letters (Exhibits 1, 2, 3 and 4), counsel for Defendants repeatedly misused
15    judicial process by purporting to serve process on non-parties. In docket entry
16    number 51, dated 10/28/2019 (a true and correct copy of which is attached
17    hereto as Exhibit 5), the Hawaii Court stated:
18          The Court is aware that Mr. * * *, as the plaintiffs' counsel, has
            engaged in the same conduct in at least two other cases: (1) HB
19
            Prods., Inc. v. Doe, et al., Civil No. 19-00389 ACK-KJM; and (2)
20          Wicked Nev., LLC v. Doe, et al., Civil No. 19-00413 SOM-KJM. The
            Court cautions Mr. * * * that similar actions in the future will result
21
            in the Court striking the plaintiffs' filings.
22
            (j)    On or about March 19, 2020, counsel for Defendants sent to HE in
23
      the Northern District of California a cease-and-desist letter (Exhibit 1), alleging
24
      infringement by HE of copyrights allegedly owned by eight (8) different parties
25
      for which HE is now seeking declaratory judgment.
26
            (k)    Counsel for HE responded on April 19, 2020 via email with a
27
      request that counsel for Defendants identify, among other things, the clients he
28
     FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
        JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                   -12-
         Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 13 of 38



1          represents.
2                  (l)   On or about May 1, 2020, counsel for Defendants responded with a
3          new cease and desist letter (Exhibit 2 hereto) to HE, by counsel, this time
4          alleging infringement by HE of copyrights allegedly owned by thirty (30)
5          different parties for which HE is now seeking declaratory judgment and
6          identifying approximately 2,300 IP addresses where such infringements
7          allegedly took place.
8                  (m)   On or about May 15, 2020, counsel for HE responded to counsel for
9          Defendants with a letter (Exhibit 3) hereto, inadvertently misdated June 15,
10         2020), explaining in detail why HE, as an Online Service Provider to ISP’s, did
11         not infringe, and that in the alternative, HE was protected by the Safe Harbor
12         provisions of the DMCA.
13                 (n)   Notwithstanding HE’s explanation of non-infringement and the
14         impossibility of complying with Defendants’ demands, on May 20, 2020 counsel
15         for Defendants sent yet another cease and desist letter (Exhibit 4 hereto) to HE,
16         by counsel, reiterating Defendants’ position that HE is infringing their
17         copyrights and indicating that as time went on, even “more of [his] clients’
18         motion pictures are infringed.”
19         58. Second, the present claims arise directly out of and relate to the Defendants’
20   activities described herein, all of which were directed to HE in the Northern District of
21   California.
22
           59. Third, the exercise of jurisdiction over the non-resident Defendants in the
23
     Northern District of California to resolve these issues comports with fair play and
24
     substantial justice, because it is reasonable, for at least the following reasons:
25
                   (a)   The extent of Defendants’ purposeful interjection into the Northern
26
           District of California, by counsel, is significant, and includes not only a cease
27
           and desist letter, but numerous unrelenting cease and desist letters directed into
28
          FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
             JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                        -13-
     Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 14 of 38



1     the Northern District of California over a period of nearly eleven (11) months,
2     asserting ever-growing lists of alleged infringements, stemming from the Rule
3     45 Subpoena issued to HE in the Northern District of California subject to the
4     penalties of the Northern District of California, which led to 41 pages of
5     communications directly with HE in the Northern District of California, all of
6     which led directly to the present Defendants’ allegations of infringement against
7     HE.
8           (b)    Defendants’ cease and desist letters are demanding that upstream
9     service providers like HE simply shut down entire service providers that provide
10    Internet access to thousands or tens of thousands of people, based solely on
11    allegations of infringement by even a single end-user subscriber to an ISP.
12    Defendants are refusing to contact the service providers providing service to
13    end-users who can identify the potential infringer and instead are putting
14    upstream service providers like HE in an impossible situation, all based on an
15    improper and unlawful overextension of Defendants’ alleged copyright rights.
16    Defendants’ cease and desist letters directed to HE in the Northern District of
17    California are thus abusive, tortious, constitute copyright misuse, and are
18    otherwise wrongful.
19          (c)    The burden on the non-resident Defendants to defend the suit in the
20    Northern District of California is minimal, for at least the reason that all of the
21    Defendants are represented by the same counsel, and this case will be going
22    forward with the California resident Defendants on the same legal and factual
23    issues with or without the non-resident Defendants. Accordingly, it would
24    actually be a substantially increased burden on the non-resident Defendants to
25    make them pay to duplicate elsewhere the efforts that their counsel will already
26    being making in this Court.
27          (d)    Additionally, some or all of the non-resident Defendants from east
28    of California are already litigating one or more copyright infringement cases in
     FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
        JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                   -14-
     Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 15 of 38



1     Hawaii, such as in Case Number: 19-cv-169-LEK-KJM (District of Hawaii),
2     listed on some of Defendants’ cease and desist letters (Exhibits 1, 2 & 4). Since
3     Hawaii is far away and not the residence of any of the Defendants, but rather is
4     the location of Defendants’ counsel, this tends to indicate that the location of
5     Defendants’ counsel is actually the primary consideration for Defendants’
6     preference in venue. Since Defendants’ counsel will be present in this Court
7     regardless to address the California-based Defendants, the burden on the non-
8     resident Defendants to likewise defend the suit in the Northern District of
9     California is minimal.
10          (e)    Proceeding with this action against all Defendants presents no
11    conflict with the sovereignty of any of the non-resident Defendants’ states,
12    because the issues here relate solely to federal copyright law, not local state law.
13          (f)    California has a great interest in this dispute, because Defendants’
14    arguments seek to upend the established business model surrounding providing
15    access to the backbone of the Internet in and around Silicon Valley. Defendants
16    are demanding that upstream service providers like HE simply shut down entire
17    service providers that provide Internet access to thousands or tens of thousands
18    of people, based solely on allegations of infringement by just a single end-user.
19    Decisions that could drastically affect Californians and California’s tech industry
20    should not be left to courts of other states.
21          (g)    Indeed, HE is physically located in San Jose and Fremont,
22    California and its service is part of the Internet backbone. As explained in
23    Wikipedia - https://en.wikipedia.org/wiki/Internet_backbone (a true and correct
24    copy is attached as Exhibit 6):
25
26    The Internet backbone may be defined by the principal data routes between large,
      strategically interconnected computer networks and core routers of the Internet.
27    These data routes are hosted by commercial, government, academic and other
28    high-capacity network centers, the Internet exchange points and network access
     FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
        JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                   -15-
     Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 16 of 38



1     points, that exchange Internet traffic between the countries, continents, and
      across the oceans. Internet service providers, often Tier 1 networks, participate
2     in Internet backbone traffic by privately negotiated interconnection agreements,
3     primarily governed by the principle of settlement-free peering.

4
             (h)     HE provides the bulk of its traffic through IXPs (Internet Exchange
5
      Points) -- thirteen (13) of which are in California.
6
             (i)     Indeed, Defendants’ counsel has already negotiated resolutions with
7
      some ISPs (not sourcing connections from HE) for large payments in exchange
8
      for withholding further action for infringement. Specifically, Defendants’
9
      counsel sued torrent site YTS in Hawaii. There, several of the same Defendants
10
      here were plaintiffs represented by the same counsel, and received a payment of
11
      over $1,000,000 (One Million Dollars). As stated in a TechWorm article --
12
      https://www.techworm.net/2020/04/torrent-site-yts-piracy-lawsuit-online.html --
13
      notwithstanding the settlement, there are still hundreds of pirated movies on that
14
      piratical    site.   (A   true   and   correct   screen-print   of   the   web   page
15
      https://www.techworm.net/2020/04/torrent-site-yts-piracy-lawsuit-online.html is
16
      attached hereto as Exhibit 7.)
17
             (j)     Defendants do not actually care about stopping the ongoing
18
      infringements of their copyrights; they just want large immediate one-time
19
      payments from each service provider they can associate with the still-allegedly-
20
      infringing IP addresses.
21
             (k)     The Northern District of California is the most efficient forum for
22
      judicial resolution of the dispute, because the vast majority of the present
23
      Defendants are Californians and/or have California connections, and HE, the
24
      technology at issue, pertinent documents and things, and likely experts all reside
25
      in the Northern District of California.
26
             (l)     This forum is certainly important to HE's interest in convenient and
27
      effective relief, since HE, the technology at issue, pertinent documents and
28
     FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
        JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                   -16-
          Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 17 of 38



1          things, and likely experts all reside in the Northern District of California.
2                 (m)    Finally, there is no alternative forum that would be more convenient
3          for HE and the present Defendants as a whole, or better suited to decide the
4          matter.
5                                               VENUE
6          60. Venue is proper in this district under 28 U.S.C. § 1391(b) and (d). As
7    explained herein, a substantial part of the events or omissions giving rise to the present
8    claims occurred in the Northern District of California. A substantial part of HE’s
9    property and systems that are the subject of the action is situated in the Northern
10   District of California. Also, at least for the reasons explained herein with respect to
11   specific personal jurisdiction, the California resident Defendants’ contacts, through
12   counsel, would be sufficient to subject them to personal jurisdiction in the Northern
13   District of California if it were a separate state.
14
15                              INTRADISTRICT ASSIGNMENT
16         61.    This action is an Intellectual Property proceeding and is to be assigned on a
17   district-wide basis as set forth in LR 3-2(c).
18                                 GENERAL ALLEGATIONS
19          62.   HE's primary business model is as an upstream service provider that
20   provides its account-holder customers, such as ISPs, with access to the backbone of the
21   Internet. HE does not have access to, or have control over, any content communicated
22   through the Internet by its customers, also called account holders, or by its customers'
23   customers, such as subscribers to a ISP account holder, or other end-users.
24          63. HE provides a passive conduit to the backbone of the Internet, and does not
25   engage in any volitional conduct with respect to any content that does or does not pass
26   through its Internet connections including allegedly copyrighted material, such that HE
27   is not the proximate cause of any copyright infringement alleged by Defendants.
28          64. Defendants allege that one or more end-users to one or more account
           FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
              JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                         -17-
         Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 18 of 38



1    holders (including subscribers to ISPs) that obtain access to the backbone of the
2    Internet from HE have committed copyright infringement by downloading copies of
3    Defendants' copyrighted motion pictures using the Internet connections provided to
4    those subscribers by those ISPs.
5          65. There is no causal nexus between HE's conduct and the alleged copyright
6    violations by end-users, who have no relationship with HE.
7          66.   HE's conduct in providing account holders such as ISPs with passive
8    conduits to the backbone of the Internet is not the proximate cause of any alleged
9    infringement by any subscribers who are customers of the account holders.
10         67.   A     depiction   of    the   Internet   transit   can    be    found    at:
11   https://en.wikipedia.org/wiki/Internet_transit#/media/File:Internet_Connectivity_Distri
12   bution_&_Core.svg
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
          FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
             JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                        -18-
         Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 19 of 38



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18   By User: Ludovic.ferre - Internet Connectivity Distribution & Core.svg, CC BY-SA
19   3.0, https://commons.wikimedia.org/w/index.php?curid=10030716
20         68.    HE’s business is largely at the IXP (yellow) level. In order for an end-
21   user to be connected through HE at the IXP level, that end-user must have a service
22   provider who can connect to the IXP. As shown in the diagram, this could be a Tier 2
23   ISP (light blue) or a Tier 3 Network (purple or light green).
24         69.    HE has no control over how an ISP/service provider allocates connections
25   to end-users. As examples, (a): a service provider could break up a single version 4,
26   IP address to be used contemporaneously by tens of thousands of end-users, or (b) a
27   service provider may have hundreds (or more) of IP addresses and it can allocate the IP
28   addresses to customers on an as needed basis thereby allowing the service provider to
          FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
             JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                        -19-
         Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 20 of 38



1    have many more end-users than IP addresses. This is like “timesharing” where one
2    unit can be used by many people at different times.
3          70.    When a service provider divides up Internet service from a company like
4    HE, HE has no technological way to determine the identity of the end-user. However,
5    the service provider who controls the shared connection typically has logs and can
6    identify each of its subscribers based upon which IP address, the date and the time (just
7    like a hotel can identify the person using a timeshare hotel suite on a given date but the
8    property owner who does not have the records/logs cannot).
9          71.    HE has no control over end-users to the one or more ISPs and service
10   providers that obtain access to the backbone of the Internet from HE.
11         72.    HE has no control over any content communicated through the Internet by
12   end-users to the one or more ISPs and service providers that obtain access to the
13   backbone of the Internet from HE.
14         73.    HE has no control over any content communicated through the Internet by
15   the one or more account holders, such as ISPs, that obtain access to the backbone of
16   the Internet from HE.
17         74.    As explained above, HE does not even have the ability to identify the end-
18   user obtaining service through such service providers as the information required to do
19   so is, if available, in the hands of the direct service providers, which are publicly
20   identified and known to Defendants, but which Defendants have refused to contact or
21   serve a subpoena under the DMCA.
22         75.    The only way that HE could shut down a connection to the Internet of an
23   alleged infringing end-user who accesses the Internet through an account holder such
24   as a service provider that itself obtains access to the backbone of the Internet from HE,
25   would be to shut down all access to the Internet to that ISP, service provider and/or
26   account holder.
27         76.    Shutting down all access to the Internet to an ISP or other account holder
28   would shut down not only a particular end-user’s access to the Internet, but would also
          FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
             JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                        -20-
         Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 21 of 38



1    shut down the Internet access of all the other end-user subscribers who gain access to
2    the Internet from that ISP or other account holder, which would typically mean
3    shutting down Internet access for thousands or tens of thousands (perhaps hundreds of
4    thousands if the account holder has multiple IP addresses) of innocent people across
5    wide geographic regions. It is simply not appropriate to shut down an entire city, a
6    school system, rural area with subscribers covering a 5-state region, or an airport
7    internet provider at such airports as LAX because defendants do not want to bother
8    contacting the ISP providing service from HE’s backbone so that Defendants can
9    obtain the information identifying the specific infringer. Yet that is exactly what
10   Defendants are demanding HE do.
11         77.    Illustrating the ridiculousness of Defendants’ demands, HE’s account
12   holders include, for example, ISP’s, and even the U.S. Navy’s Naval Research Labs.
13   Defendants know from publicly available records, and as set forth in communications
14   from the undersigned counsel, that these ISPs include companies such as the reportedly
15   leading Internet Service Provider in the Gilbert, Mesa, Queen Creek, San Tan Valley,
16   Coolidge, Eloy, Casa Grande and Florence Arizona Area, the reportedly fourth largest
17   fixed-wireless Internet Service Provider in the US servicing over 50,000 square miles
18   in Iowa, Minnesota, Nebraska, South Dakota, and Wisconsin, ISPs providing service
19   (sometimes the only service available) to major rural areas, ISPs providing service to
20   school districts, and a highly regarded provider of wireless internet services at airports,
21   buildings, stadiums, multifamily and student housing, and commercial real estate, as
22   well as many other similar entities. Defendants are insisting that HE unilaterally shut
23   down all access to the Internet for these account holders thereby shutting off tens of
24   thousands of innocent end-users, for example, just to stop an individual end-user from
25   allegedly improperly downloading movies. Such demands are inappropriate when all
26   the Defendants need to do to ascertain the identity of the allegedly infringing end-user
27   is to contact the ISP.
28         78.    Defendants’ attempt to use an upstream provider like HE to stop alleged
          FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
             JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                        -21-
            Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 22 of 38



1    copyright infringement by far-removed downstream end-users of others’ ISP services
2    is analogous to Defendants’ threatening an electric utility power company and arguing
3    that it must shut off power to an entire city or region, because the power company is
4    infringing Defendants’ copyrights by providing electricity, since an end-user could not
5    download an unauthorized copy of a movie without electricity. The absurdity of this
6    analogy highlights the outrageous overbreadth of Defendants’ demands on HE.
7            79.   Defendants purport to have the IP addresses of HE’s account holders
8    where actual end-users are allegedly downloading the infringing movies but it is
9    technologically impossible for HE to identify a specific individual end-user with an IP
10   address as any records identifying the downloader are exclusively in the hands of the
11   ISP.
12           80.   Nothing is stopping Defendants from directly pursuing the ISPs/service
13   providers associated with the allegedly offending IP addresses and serving subpoenas
14   for the identities of the end-users.
15           81.   Nothing is stopping Defendants from pursuing the individuals associated
16   with the allegedly offending IP addresses by contacting HE’s account holders/service
17   providers, who, unlike HE, typically would have the logs to identify the end-user and
18   the ability to shut down Internet access for that end-user without affecting Internet
19   service to the tens of thousands of innocent users obtaining service from that service
20   provider.
21           82.   Notwithstanding Defendants’ ability to effectively stop the alleged
22   infringement by directly pursuing the users of the offending IP addresses, Defendants
23   are instead pursuing HE, which has no relationship with, and no ability to control
24   service to the allegedly offending end-user.
25           83.   HE is informed and believes and based thereon alleges that one or more
26   Defendants do not own the copyrights in the allegedly infringed material that counsel
27   for Defendants has indicated that Defendants own.
28           84.   HE is informed and believes and based thereon alleges that one or more
            FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
               JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                          -22-
         Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 23 of 38



1    Defendants are not validly existing legal entities and thus cannot own copyrights in the
2    allegedly infringed material.
3          85.    Defendants allege that HE has directly, contributorily, and vicariously
4    infringed Defendants’ copyright rights.
5          86.    Defendants allege that HE continues to directly, contributorily and
6    vicariously infringe Defendants’ copyright rights.
7          87.    Defendants allege that HE’s infringement of Defendants’ copyright rights
8    is continuing.
9          88.    Defendants’ allegations of copyright infringement by HE are legally and
10   factually baseless.
11         89.    HE’s conduct has not and does not constitute direct copyright
12   infringement, because HE’s conduct does not violate any exclusive right granted to
13   copyright holders under 17 U.S.C. § 101 et seq, including, without limitation, § 106.
14         90.    HE has not had, and does not have, knowledge of an identifiable person or
15   entity that has infringed any copyright owned by Defendants.
16         91.    Even if HE had or has actual knowledge that specific infringing material
17   is available using its connection, there are no simple or feasible measures that HE can
18   take to prevent further damage to the copyrighted works.
19         92.    Even if HE had or has actual knowledge that specific infringing material
20   is available using its connection, it would not be appropriate to shut down service to
21   tens of thousands or hundreds of thousands of innocent end-users when Defendants
22   could easily contact and/or issue a subpoena to the service provider who is HE’s
23   account holder, determine the identity of the alleged infringing end-user and have the
24   downstream service provider shut down only that alleged infringing end-user.
25         93.    HE has not and does not materially contribute to another’s infringement of
26   any copyright owned by Defendants.
27         94.    HE has not and does not induce another’s infringement of any copyright
28   owned by Defendants.
          FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
             JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                        -23-
         Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 24 of 38



1          95.     HE’s conduct has not and does not contributorily infringe any copyright
2    owned by Defendants.
3          96.     HE has not had, and does not have, the right or ability to supervise the
4    alleged infringement of any copyright owned by Defendants.
5          97.     The alleged infringement of any copyright owned by Defendants has not
6    and does not constitute a draw for subscribers to HE’s services.
7          98.     HE has not had, and does not have, a direct financial interest in the alleged
8    infringement of any copyright owned by Defendants.
9          99.     HE has not and does not vicariously infringe any copyright owned by
10   Defendants.
11         100. HE’s conduct has not and does not constitute vicarious copyright
12   infringement.
13         101. Not only is HE not an infringer of any copyright rights of Defendants, but
14   Defendants have neither demonstrated nor alleged that any of HE’s account holders
15   have infringed any copyright rights of Defendants.
16         102. Nonetheless, HE has adopted and reasonably implemented, and informs
17   account holders of the HE's system or network of, a policy that provides for the
18   termination in appropriate circumstances of HE’s account holders, if any, who are
19   repeat infringers. Indeed, Judge Fogel of the Northern District of California has in a
20   written opinion recognized Hurricane’s policy to terminate infringers in appropriate
21   circumstances.
22         103. HE has a notification system for copyright infringement allegations and a
23   procedure for dealing with DMCA-compliant notifications. HE does not actively
24   prevent copyright owners from collecting information needed to issue such
25   notifications.
26         104. Under appropriate circumstances, HE has or would terminate account
27   holders who repeatedly or blatantly infringe copyrights.
28         105. Accordingly, even if HE were somehow found liable for some type of
          FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
             JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                        -24-
         Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 25 of 38



1    copyright infringement, which is emphatically denied, HE, as an upstream service
2    provider which does not provide any intermediate or transient storage (as defined in
3    17 U.S.C. § 512(k)(1)(B)), would not have any liability to Defendants due to the safe
4    harbor limitation of liability under 17 U.S.C. § 512(i).
5          106. Defendants have suffered no, and will not suffer any, legally cognizable
6    damages as a result of HE’s conduct.
7          107. Defendants are not entitled to any injunctive, monetary, or other relief
8    from HE.
9                                        ADVERTISING
10         108. Copyright infringement has two essential elements. The first is
11   ownership of a valid copyright. The second is the copying of constituent elements
12   of the work that are original.
13         109. Defendants’ allege in their cease and desist letters that Defendants
14   are “the owners of the copyright motion pictures . . .”
15         110. Defendants allege that IP addresses associated with HE’s customers
16   committed “[t]housands of infringements of [Defendants’] motion pictures.”
17         111. Defendants’ deny that HE’s Google advertisement encouraged the
18   alleged copyright infringements referenced in the cease and desist letters on the IP
19   addresses associated with HE.
20         112. HE’s Google advertisement in 2015 for services included:
21         IP Transit For Your Network, Reach More Networks With Lower Latency.
           Price Matching. Turn up within 7 days. 24 x 7 NOC. Features: Port
22
           Availability, Flexible Billing, Rapid Turnaround Capability, Ability To
23         Grow With You.
24         113. HE’s IPv4 and IPv6 customers gain access to services such as,
25   connection to a high speed port, referenced in the Google advertisement and
26   hereinafter referenced as “Port Availability.” HE also offers Port Availability
27   within one day and 24-hour Network Operation Centers that can respond to any
28   technical difficulty customers are having (these services, along with other services
          FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
             JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                        -25-
         Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 26 of 38



1    including IP Transit, Lower Latency, and Rapid Turnaround Capability are
2    sometimes referred to as HE’s “Internet Service Connection”).
3          114. Multiple customers associated with IP addresses that were alleged to
4    be used by customers and/or end-users to infringe defendants’ copyrights signed-
5    up with HE’s Internet Service Connection in 2015 to gain access to HE’s services
6    and features, advertised in HE’s Google advertisement including Port
7    Availability.
8          115. Defendants’ allege that HE’s Google advertisement encouraged
9    customers to sign up for the Internet Service Connection, including in 2015,
10   which later allegedly led to the alleged copyright infringement that Defendants
11   assert in the cease and desist letter. Some of such alleged infringement allegedly
12   were discovered in and occurred in 2018.
13         116. HE’s Port Availability feature and Internet Service Connection
14   services availability caused customers to sign up for service in 2015 and allowed
15   HE’s customers, including those with IP addresses complained of by defendants
16
     in the cease and desist letters, to connect at a data center. To the extent that the
17
     alleged copyright infringers accessed the Internet and allegedly downloaded
18
     and/or uploaded Defendants’ copyrighted movies through the IP addresses
19
     complained of, in 2018 or at any time, and/or caused damages to Defendants’ in
20
     2018 or at any other time, HE denies that it encouraged such actions.
21
                 The IP Tunnel Broker Advertisement Does Not Create
22                        Copyright Infringement Liability
23         117. The IPv6 Tunnel Broker webpage advertisement stated:
24
             Welcome to the Hurricane Electric IPv6 Tunnel Broker! Our free tunnel
25           broker service enables you to reach the IPv6 Internet by tunneling over
             existing IPv4 connections from your IPv6 enabled host or router to one of
26
             our IPv6 routers. To use this service you need to have an IPv6 capable
27           host (IPv6 support is available for most platforms) or router which also
28
          FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
             JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                        -26-
         Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 27 of 38



1           has IPv4 (existing Internet) connectivity. Our tunnel service is oriented
            towards developers and experimenters that want a stable tunnel platform.
2
3          118. The IPv6 Tunnel Broker webpage advertisement in 2015 that
4    allowed customers to sign up for easy access in response to this advertisement,
5    did not encourage customers or end-users to download and/or upload defendants’
6    movies in 2018 or at any other time.
7
           119. HE denies the allegation in the cease and desist letters that end-users
8
     of HE’s Internet Service Connection committed infringement in 2018 that
9
     originated from the 2015 Google advertisement.
10
11         120. HE denies that the HE IPv4 addresses allegedly utilized to commit
12   infringement on February 16, 2018, March 6, 2018 and August 24, 2018, as well
13   as on other dates, were secured in response to the 2015 Google advertisement.
14         121. HE’s advertising and promotional activities did not in any way or at any
15   time cause or encourage customers or potential customers to sign up for, contract for,
16   or otherwise secure services from HE for the purpose of or with the intent of
17   vicariously infringing any of defendant’s claimed rights.
18         122. HE has not and does not provide its services, including providing ISPs
19   and other customers with access to the backbone of the Internet, by promoting,
20   advertising, suggesting, or intended that such customers use HE’s services to directly
21   infringe Defendants’ claimed copyrights.
22         123. HE has not and does not provide its services, including providing ISPs
23   and other customers with access to the backbone of the Internet, by promoting,
24   advertising, suggesting, or intended that such customers use HE’s services to
25   contributorily infringe Defendants’ claimed copyrights.
26         124. HE has not and does not provide its services, including providing ISPs
27   and other customers with access to the backbone of the Internet, by promoting,
28   advertising, suggesting, or intended that such customers use HE’s services to
          FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
             JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                        -27-
         Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 28 of 38



1    vicariously infringe Defendants’ claimed copyrights.
2                                  FIRST CLAIM FOR RELIEF
3                (Declaratory Judgment of No Direct Copyright Infringement)
4          125. HE repeats and realleges the allegations contained in paragraphs 1 to 124
5    of this Complaint as if fully set forth herein.
6          126. Defendants claim that HE’s conduct directly violates at least one exclusive
7    right granted to Defendants as alleged copyright holders under 17 U.S.C. § 106.
8          127. Under an ongoing threat of litigation, Defendants demand that HE
9    terminate the accounts of account holders and service providers for alleged violations of
10   end-users over which HE has no control, prospectively agree to take similar actions in
11   the future whenever Defendants’ counsel sends future notices, and pay money damages
12   well in excess of $500,000.
13         128. HE refutes Defendants’ allegations of direct copyright infringement and
14   refuses to comply with Defendants’ improper and impractical demands.
15         129. Defendants’ continued and repeated assertions of direct copyright
16   infringement and related demands create a significant cloud of uncertainty over HE’s
17   business, and cause HE to have a real and reasonable apprehension that it will
18   eventually be subject to suit.
19         130. The circumstances show that there is an actual, present, substantial, and
20   justiciable controversy between HE and Defendants, which have adverse legal interests,
21   of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.
22         131. HE seeks a declaratory judgment that one or more Defendants do not own
23   the copyrights in the allegedly infringed material that counsel for Defendants has
24   indicated that Defendants own.
25         132. HE seeks a declaratory judgment that one or more Defendants are not
26   validly existing legal entities and thus cannot own copyrights in the allegedly infringed
27   material.
28         133. HE seeks a declaratory judgment that HE provides a passive conduit to the
          FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
             JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                        -28-
         Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 29 of 38



1    backbone of the Internet, that HE engages in no volitional conduct with respect to any
2    allegedly copyrighted material, and that HE is not the proximate cause of any copyright
3    infringement alleged by Defendants.
4          134. HE seeks declaratory judgment that HE’s conduct has not and does not
5    constitute direct copyright infringement, because HE’s conduct does not violate any
6    exclusive right granted to copyright holders under 17 U.S.C. § 106.
7          135. HE seeks declaratory judgment that Defendants have suffered no, and will
8    not suffer any, legally cognizable damages as a result of HE’s conduct.
9          136. HE seeks declaratory judgment that Defendants are not entitled to any
10   injunctive, monetary, or other relief from HE.
11                               SECOND CLAIM FOR RELIEF
12           (Declaratory Judgment of No Contributory Copyright Infringement)
13         137. HE repeats and realleges the allegations contained in paragraphs 1 to 136 of
14   this Complaint as if fully set forth herein.
15         138. Defendants claim that HE's conduct constitutes contributory infringement
16   of Defendants' alleged copyrights.
17         139. Under an ongoing threat of litigation, Defendants demand that HE
18   terminate the accounts of account holders and service providers over which HE has no
19   control, prospectively agree to take similar actions in the future whenever Defendants'
20   counsel sends future notices, and pay money damages well in excess of $500,000.
21         140. HE refutes Defendants' allegations of contributory copyright infringement
22   and refuses to comply with Defendants' improper and impractical demands.
23         141. Defendants' continued and repeated assertions of contributory copyright
24   infringement and related demands create a significant cloud of uncertainty over HE's
25   business, and cause HE to have a real and reasonable apprehension that it will
26   eventually be subject to suit.
27         142. The circumstances show that there is an actual, present, substantial, and
28   justiciable controversy between HE and Defendants, which have adverse legal interests,
          FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
             JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                        -29-
         Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 30 of 38



1    of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.
2          143. HE seeks a declaratory judgment that one or more Defendants do not own
3    the copyrights in the allegedly infringed material that counsel for Defendants has
4    indicated that Defendants own.
5          144. HE seeks a declaratory judgment that one or more Defendants are not valid
6    legal entities and thus cannot own copyrights in the allegedly infringed material.
7          145. HE seeks a declaratory judgment that HE has not had, and does not have,
8    knowledge of another's infringement of any copyright owned by Defendants.
9          146. HE seeks a declaratory judgment that even if HE had or has actual
10   knowledge that specific infringing material is available using its system, there are no
11   simple or feasible measures that HE can take to prevent further damage to the
12   copyrighted works.
13         147. HE seeks a declaratory judgment that even if HE had or has actual
14   knowledge that specific infringing material is available using its system, there are no
15   reasonable or appropriate measures that HE can take to prevent further damage to the
16   copyrighted works.
17         148. HE seeks a declaratory judgment that HE has not and does not materially
18   contribute to another's infringement of any copyright owned by Defendants.
19         149. HE seeks a declaratory judgment that Defendants cannot prove that HE
20   provides its services, including providing ISPs and other account holders with access to
21   the backbone of the internet, with the object of advertising or promoting its use to
22   infringe copyrights.
23         150. HE seeks a declaratory judgment that Defendants cannot prove that HE
24   clearly expressed an intent to promote infringement or affirmatively took steps to foster
25   copyright infringement.
26         151. HE seeks a declaratory judgment that HE provides a passive conduit to the
27   backbone of the Internet, that HE engages in no volitional conduct with respect to any
28   allegedly copyrighted material, and that HE is not the proximate cause of any copyright
          FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
             JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                        -30-
         Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 31 of 38



1    infringement alleged by Defendants.
2          152. HE seeks a declaratory judgment that HE has not and does not induce
3    another's infringement of any copyright owned by Defendants.
4          153. HE seeks declaratory judgment that HE's conduct has not and does not
5    constitute contributory copyright infringement.
6          154. HE seeks declaratory judgment that Defendants have suffered no, and will
7    not suffer any, legally cognizable damages as a result of HE's conduct.
8          155. HE seeks declaratory judgment that Defendants are not entitled to any
9    injunctive, monetary, or other relief from HE.
10
11                               THIRD CLAIM FOR RELIEF
12            (Declaratory Judgment of No Vicarious Copyright Infringement)
13         156. HE repeats and realleges the allegations contained in paragraphs 1 to 155
14   of this Complaint as if fully set forth herein.
15         157. Defendants have suggested, and expressly not waived their argument that,
16   HE's conduct constitutes vicarious infringement of Defendants' alleged copyrights.
17         158. Under an ongoing threat of litigation, Defendants demand that HE
18   terminate these accounts of account holders and service providers where end-users
19   allegedly infringe Defendants' right, but over which HE has no control. Defendants
20   demand that HE prospectively agree to take similar actions in the future whenever
21   Defendants' counsel sends future notices, and pay money damages well in excess of
22   $500,000.
23         159. HE refutes Defendants' allegations of vicarious copyright infringement
24   and refuses to comply with Defendants' improper and impractical demands.
25         160. Defendants' assertions of vicarious copyright infringement and related
26   demands create a significant cloud of uncertainty over HE's business, and cause HE to
27   have a real and reasonable apprehension that it will eventually be subject to suit.
28         161. The circumstances show that there is an actual, present, substantial, and
          FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
             JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                        -31-
         Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 32 of 38



1    justiciable controversy between HE and Defendants, which have adverse legal
2    interests, of sufficient immediacy and reality to warrant the issuance of a declaratory
3    judgment.
4          162. HE seeks a declaratory judgment that one or more Defendants do not own
5    the copyrights in the allegedly infringed material that counsel for Defendants has
6    indicated that Defendants own.
7          163. HE seeks a declaratory judgment that one or more Defendants are not
8    valid legal entities and thus cannot own copyrights in the allegedly infringed material.
9          164. HE seeks a declaratory judgment that HE has not had, and does not have,
10   the right or ability to supervise the alleged infringement of any copyright owned by
11   Defendants.
12         165. HE seeks a declaratory judgment that the alleged infringement of any
13   copyright owned by Defendants has not and does not constitute a draw for subscribers
14   to HE's services.
15         166. HE seeks a declaratory judgment that it has not, and does not, engage in
16   advertising or promoting of services for facilitating the alleged infringement of any
17   copyright owned by Defendants.
18         167. HE seeks a declaratory judgment that HE has not had, and does not have,
19   a direct financial interest in the alleged infringement of any copyright owned by
20   Defendants.
21         168. HE seeks a declaratory judgment that HE has not and does not vicariously
22   infringe any copyright owned by Defendants.
23         169. HE seeks declaratory judgment that HE's conduct has not and does not
24   constitute vicarious copyright infringement.
25         170. HE seeks declaratory judgment that Defendants have suffered no, and will
26   not suffer any, legally cognizable damages as a result of HE's conduct.
27         171. HE seeks declaratory judgment that Defendants are not entitled to any
28   injunctive, monetary, or other relief from HE.
          FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
             JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                        -32-
         Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 33 of 38



1                                 FOURTH CLAIM FOR RELIEF
2           (In the Alternative, Declaratory Judgment that Safe Harbor Applies)
3          172. HE repeats and realleges the allegations contained in paragraphs 1 to 171
4    of this Complaint as if fully set forth herein.
5          173. HE seeks a declaratory judgment that HE has adopted and reasonably
6    implemented, and informs account holders of the HE's system or network of, a policy
7    that provides for the termination in appropriate circumstances of HE's account holders
8    who are repeat infringers.
9          174. HE seeks a declaratory judgment that HE has a working notification
10   system for copyright infringement allegations and a procedure for dealing with
11   DMCA-compliant notifications. HE seeks a declaratory judgment that HE does not
12   actively prevent copyright owners from collecting information needed to issue such
13   notifications.
14         175. HE seeks a declaratory judgment that under appropriate circumstances,
15   HE has or would terminate account holders who repeatedly or blatantly infringe
16   copyrights.
17         176. Even if HE were somehow found liable for some type of copyright
18   infringement, which is emphatically denied, HE seeks, in the alternative, a declaratory
19   judgment that HE is an online service provider that does not provide any intermediate
20   or transient storage as defined in 17 U.S.C. § 512(k)(1)(B), and that HE does not have
21   any liability to Defendants due to the safe harbor limitation of liability under
22   17 U.S.C. § 512(i).
23         177. HE seeks declaratory judgment that Defendants have suffered no, and will
24   not suffer any, legally cognizable damages as a result of HE's conduct.
25         178. HE seeks declaratory judgment that Defendants are not entitled to any
26   injunctive, monetary, or other relief from HE.
27
28
          FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
             JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                        -33-
         Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 34 of 38



1                                 FIFTH CLAIM FOR RELIEF
2                                        (Copyright Misuse)
3          179. HE repeats and realleges the allegations contained in paragraphs 1 to 178 of
4    this Complaint as if fully set forth herein.
5          180. Defendants' cease and desist letters and related communications demand
6    that HE, an upstream service provider of access to the backbone of the Internet to
7    account holders like ISPs, simply shut down entire ISPs and other commercial and
8    governmental account holders that provide Internet access to thousands or tens of
9    thousands of innocent people, based solely on allegations of infringement by an
10   individual end-user subscriber to the ISP or account holder. Defendants are thus putting
11   HE in an impossible situation, all based on an improper and unlawful overextension of
12   Defendants' alleged copyright rights. Defendants' letters and demands to HE are abusive,
13   tortious, and otherwise wrongful.
14         181. Defendants' unlawful scheme seeks to secure an exclusive right or limited
15   monopoly not granted by the Copyright Office pursuant to 17 U.S.C. § 102(b), which
16   would be contrary to public policy to grant, by, inter alia, alleging that HE is a copyright
17   infringer and demanding that HE take action against alleged third-party copyright
18   infringers with which HE has no relationship and no direct control over. Defendants'
19   actions improperly extend their alleged copyrights to encompass HE's procedures,
20   processes, systems, and methods of operation, and thus constitute copyright misuse.
21         182. Defendants' misuse of their alleged copyrights against HE renders them
22   unenforceable against HE.
23         183. Since Defendants' alleged copyrights are unenforceable against HE, HE's
24   conduct has not and does not constitute infringement of exclusive rights, if any, granted
25   to Defendants under 17 U.S.C. § 106 in connection with Defendants' alleged copyrights,
26   neither directly, contributorily, vicariously, nor otherwise.
27         184. Defendants have suffered no, and will not suffer any, legally cognizable
28   damages as a result of HE's conduct.
          FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
             JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                        -34-
           Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 35 of 38



1           185. Defendants are not entitled to any injunctive, monetary, or other relief from
2    HE.
3                                 SIXTH CLAIM FOR RELIEF
4                             (Attorney Fees under 17 U.S.C. § 505)
5           186. HE repeats and realleges the allegations contained in paragraphs 1 to 185 of
6    this Complaint as if fully set forth herein.
7           187. Defendants' allegations of copyright infringement and its demands against
8    HE are frivolous and objectively unreasonable, and are not motivated by protecting their
9    copyrights, which could be effectively protected by pursuing the actual alleged end-user
10   infringers, or even the service providers that control the Internet access of the actual
11   alleged infringers, but cannot be reasonably protected by attacking HE, which provides
12   passive access to the backbone of the Internet to account holders such as ISPs. In these
13   circumstances there is a need to award HE its costs including its attorney fees to deter
14   copyright assertions entities like Defendants from abusing the system and frustrating the
15   legitimate purposes of the Copyright Act.
16          WHEREFORE, HE requests judgment against Defendant as follows:
17          With respect to the FIRST CAUSE OF ACTION, an order declaring that:
18          A.     HE has not and does not directly infringe any copyright rights of
19   Defendants;
20          B.     Defendants have suffered no, and will not suffer any, legally cognizable
21   damages as a result of HE’s actions;
22          C.     Defendants are not entitled to any injunctive relief or damages against
23   HE;
24          D.     HE is awarded its costs, expenses and attorneys' fees in this action; and
25          E.     Awarding such other further relief to which HE may be entitled as a
26   matter of law or equity, as the Court deems just and proper.
27          With respect to the SECOND CAUSE OF ACTION, an order declaring that:
28          F.     HE has not and does not contributorily infringe any copyright rights of
           FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
              JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                         -35-
           Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 36 of 38



1    Defendants;
2           G.     Defendants have suffered no, and will not suffer any, legally cognizable
3    damages as a result of HE’s actions;
4           H.     Defendants are not entitled to any injunctive relief or damages against
5    HE;
6           I.     HE is awarded its costs, expenses and attorneys' fees in this action; and
7           J.     Awarding such other further relief to which HE may be entitled as a
8    matter of law or equity, as the Court deems just and proper.
9           With respect to the THIRD CAUSE OF ACTION, an order declaring that:
10          K.     HE has not and does not vicariously infringe any copyright rights of
11   Defendants;
12          L.     Defendants have suffered no, and will not suffer any, legally cognizable
13   damages as a result of HE’s actions;
14          M.     Defendants are not entitled to any injunctive relief or damages against
15   HE;
16          N.     HE is awarded its costs, expenses and attorneys' fees in this action; and
17          O.     Awarding such other further relief to which HE may be entitled as a
18   matter of law or equity, as the Court deems just and proper.
19          With respect to the FOURTH CAUSE OF ACTION, in the alternative to the
20   relief sought with respect to any or all of the first, second, and third causes of action,
21   an order declaring that:
22          P.     HE is an online service provider that does not provide any intermediate or
23   transient storage as defined in 17 U.S.C. § 512(k)(1)(B), and that HE does not have any
24   liability to Defendants due to the safe harbor limitation of liability under
25   17 U.S.C. § 512(i);
26          Q.     Defendants have suffered no, and will not suffer any, legally cognizable
27   damages as a result of HE’s actions;
28          R.     Defendants are not entitled to any injunctive relief or damages against
           FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
              JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                         -36-
           Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 37 of 38



1    HE;
2           S.    HE is awarded its costs, expenses and attorneys' fees in this action; and
3           T.    Awarding such other further relief to which HE may be entitled as a
4    matter of law or equity, as the Court deems just and proper.
5           With respect to the FIFTH CAUSE OF ACTION, an order declaring that:
6           U.    Defendants misused their alleged copyrights against HE, and thus
7    rendered them unenforceable against HE;
8           V.    Defendants have suffered no, and will not suffer any, legally cognizable
9    damages as a result of HE’s actions;
10          W.    Defendants are not entitled to any injunctive relief or damages against
11   HE;
12          X.    HE is awarded its costs, expenses and attorneys' fees in this action;
13          Y.    Awarding such other further relief to which HE may be entitled as a
14   matter of law or equity, as the Court deems just and proper; and
15          Z.    Entry of an injunction ordering that Defendants, their officers, agents,
16   members, and servants, and all persons acting in concert with them, including
17   Defendants’ counsel, be permanently restrained from alleging that HE is liable for
18   alleged copyright infringement by downstream users of Internet access provided by
19   HE, and be permanently restrained from demanding that HE take action against any
20   such alleged copyright infringements.
21          With respect to the SIXTH CAUSE OF ACTION:
22          AA. An award to HE of its costs including its attorney fees incurred in
23   connection with defending against Defendants’ copyright infringement allegations,
24   with interest; and
25
26
27
28
           FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
              JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                         -37-
          Case 3:20-cv-03813-CRB Document 34 Filed 08/19/20 Page 38 of 38



1          BB. An award of such other and further relief as the Court deems just and
2    proper.
3
4    DATED: August 19, 2020                             NEIL D. GREENSTEIN
                                                        MARTIN R. GREENSTEIN
5                                                       JOHN L. ROBERTS
6                                                       TECHMARK

7                                                 By:    /s/Neil D. Greenstein
8                                                       Attorneys for Plaintiff
                                                        HURRICANE ELECTRIC LLC
9
10
11
                                    JURY TRIAL DEMAND
12
13
           Plaintiff, Hurricane Electric LLC, hereby requests a trial by jury on all issues
14
     triable of right by a jury
15
16
     DATED: August 19, 2020                             NEIL D. GREENSTEIN
17                                                      MARTIN R. GREENSTEIN
18                                                      JOHN L. ROBERTS
                                                        TECHMARK
19
20                                                By:    /s/Neil D. Greenstein
                                                        Attorneys for Plaintiff
21                                                      HURRICANE ELECTRIC LLC
22
23
24
25
26
27
28
           FIRST AMENDED COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY
              JUDGMENT OF NO COPYRIGHT INFRINGEMENT -- 3:20-CV-3813-CRB
                                         -38-
